16 F.3d 1229NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES OF AMERICA, Appellee,v.Keith WEIMER, Appellant.
No. 93-2649NI.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 10, 1993.Filed:  December 16, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Based on the record before us, we find no error that would require reversal.  We also conclude that an opinion will have no precedential value.  Accordingly, we affirm the district court without an opinion.  See 8th Cir.  R. 47B.